DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application is in condition for allowance except for the presence of claims 5-18 directed to a different inventive group non-elected without traverse, according to the Response to Restriction Requirement filed 6/9/2020.  Accordingly, claims 5-18 have been cancelled.
Status of Claims
The amendments filed 3/9/2021 have been considered.  Claims 1 and 21 have been amended. Claims 2-18 and 20 are cancelled.  Claims 1, 19 and 21-23 remain pending in the application.
Allowable Subject Matter
Applicant’s amendments have overcome each and every prior art rejection set forth in the Non-Final Rejection filed 2/2/2021.  Therefore, Claims 1, 19 and 21-23 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The combination of structure present in independent Claim 1 along with the amended language was not found in the prior art of record.  In particular, the limitation that “a first inner vertically oriented spring within each of the vertically oriented bladders, a second outer vertically oriented spring provided within each of the vertically oriented bladders separate of said first inner vertically oriented .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAHIB T. ZAMAN/
Examiner
Art Unit 3673

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673